Citation Nr: 1430617	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  13-34 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from August 1950 to July 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In June 2014, a videoconference hearing was held at the RO before the undersigned Veterans' Law Judge. A transcript of the hearing testimony is in the Virtual VA file, a paperless claims processing system. 

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c). 



FINDING OF FACT

It is at least as likely as not that the Veteran's bilateral hearing loss and tinnitus began during active service as the result of in-service acoustic trauma. 


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, bilateral hearing loss and tinnitus were incurred during active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309,  3.385 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran reports that he was exposed to acoustic trauma while serving on the flight line as an aircraft mechanic. The Board will concede that the Veteran sustained acoustic trauma during service given his military occupational specialty.  The evidence of record also documents that the Veteran has a current bilateral hearing loss disability as defined by VA, as well as a current diagnosis of tinnitus.  See 38 C.F.R. § 3.385.  

Following a review of the medical and lay evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss and tinnitus are related to his period of active service, specifically to his in-service noise exposure.  See November 2011 private opinion.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of entitlement to service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.    

Entitlement to service connection for tinnitus is granted.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


